Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-6, 8-13, 15-19, and 21-22 are currently pending.  Claims 7, 14, and 20 are presently canceled, and Claims 21-22 are newly added.

Response to Arguments
Applicant’s arguments, see Remarks, filed September 2, 2022, with respect to the rejections of Claims 1-20 under 35 U.S.C. 112(a) and (b) have been fully considered and, in combination with the present amendments, are persuasive.  The rejections of Claims 1-20 under 35 U.S.C. 112(a) and (b) have been withdrawn.

Applicant’s arguments, see Remarks, filed September 2, 2022, with respect to the rejections of Claims 1-6, 8-13, 15-19, and 21-22 under 35 U.S.C. 101 have been fully considered but are not persuasive.  
Applicants allege that the present invention is patent eligible because it is similar to Example 42, and similarly integrates any abstract idea into a practical application by reciting a specific improvement over prior art systems by enabling remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user, e.g. see pgs. 13-14 of Remarks – Examiner disagrees.
Claim 1 of Example 42 recites, among other limitations, providing remote access to users over a network so any one of the users can update the information in real time, wherein the updated information is provided in a non-standardized format, converting non-standardized updated information into a standardized format, and transmitting a message containing the updated information in the standardized format to all users in real time.  In contrast, the present invention does not recite any type of formatting whatsoever.  Furthermore, the present invention does not recite converting/transforming an input in one format to another standardized format, and/or transmitting the converted/transformed input to other users in real-time.  The currently recited natural language analysis requires, at most, that the system extract and analyze meaning from data contained in an Electronic Health Record (EHR), but there is no recitation of any limitations of actually providing any type of converted data to a user in real-time.  Additionally, the improvement of “taking more information into account compared to word of mouth methods of recommending second medical opinions” is not a technological improvement and/or an improvement to the computer itself, but instead represents, at most, an improvement to the abstract idea of organizing human activities.  Furthermore, regarding preemption concerns, Examiner notes that the absence of complete preemption of the abstract idea does not demonstrate that a claim should be found eligible, e.g. see MPEP 2106.04.  Hence, the present invention is properly distinguished from Claim 1 of Example 42, and does not integrate the abstract idea into a practical application. 
Applicant further alleges that the present invention is patent eligible because it amounts to significantly more than an abstract idea, specifically because it represents an unconventional technique and efficiently directs patients to obtain second medical opinions in line with patient treatment preferences, e.g. see pg. 15 of Remarks – Examiner disagrees.
As stated above, the improvement of, for example, “considering additional information when determining whether to recommend the patient seek a second opinion” does not represent a technological improvement and/or an improvement to the computer itself, and instead represents, at most, an improvement to the abstract idea of organizing human activities.  Moreover, Applicant’s assertions that the present invention represents an “unconventional” and “more efficient” technique for recommending a patient seek a second opinion represent no more than a mere conclusory statement, without sufficient detail necessary to be apparent to one of ordinary skill in the art.  If the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology, e.g. see MPEP 2106.04 (d)(1) and 2106.05(a).
For the aforementioned reasons, Claims 1-6, 8-13, 15-19, and 21-22 are rejected under 35 U.S.C. 101.

Applicant’s arguments, see Remarks, filed September 2, 2022, regarding the rejections of Claims 1-6, 8-13, 15-19, and 21-22 under 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-13, 15-19, and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1
Claims 1-6, 8-13, 15-19, and 21-22 are within the four statutory categories.  Claims 1-6, 8, and 21-22 are drawn to a method for recommending a physician to a patient to obtain a second opinion, which is within the four statutory categories (i.e. process).   Claims 9-13 are drawn to a system for recommending a physician to a patient to obtain a second opinion, which is within the four statutory categories (i.e. machine).  Claims 15-19 are drawn to a “computer readable medium,” with paragraph [0102] of the present Specification disclosing that a “computer readable medium” must not be construed as being transitory signals per se, and is instead defined as reciting a tangible device, such as a hard disk.  Hence Claims 15-19 are directed towards a non-transitory medium for recommending a physician to a patient to obtain a second opinion, which is within the four statutory categories (i.e. manufacture).

Prong 1 of Step 2A
Claim 1 recites:   A computer-implemented method comprising:
collecting a first set of attributes associated with a first healthcare provider and one or more electronic health records (EHRs) associated with a patient from a healthcare provider system, wherein the first healthcare provider has provided a first medical opinion for treating a medical condition of the patient; 
analyzing, using natural language understanding, the one or more EHRs to determine the medical condition of the patient; 
collecting a plurality of EHRs associated with a plurality of other patients from a healthcare providers network; 
analyzing, using natural language understanding, the plurality of EHRs to determine a plurality of medical conditions associated with the plurality of other patients;
identifying, based on a comparison of the plurality of medical conditions and the medical condition of the patient, a plurality of healthcare providers that have treated the medical condition for one or more other patients; 
comparing the first set of attributes of the first healthcare provider to a plurality of sets of attributes related respectively to the plurality of healthcare providers; 
in response to the comparing, identifying a second healthcare provider based on analyzing similarities between a second set of attributes related to the second healthcare provider and the first set of attributes related to the first healthcare provider; and 
providing a recommendation to the patient to obtain a second medical opinion for treating the medical condition from the second healthcare provider.
The limitations of collecting the first set of attributes and EHRs, analyzing the EHRs to determine a medical condition of the patient, collecting a plurality of EHRs for other patients, analyzing the plurality of EHRs for other patients to determine a plurality of medical conditions for the other patients, identifying the plurality of healthcare providers that have treated the patient’s medical condition based on a comparison of the plurality of medical conditions of the other patients to the patient’s medical condition, comparing the first set of attributes to a plurality of set of attributes for the plurality of healthcare providers, identifying a second healthcare provider based on the comparison, and providing a recommendation to the patient to obtain a second opinion from the second healthcare provider, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions – in this case the aforementioned data processing steps of the present invention is directed towards a determination for a recommendation for a patient, wherein the recommendation itself is interpreted as instructing a patient to seek a second opinion from a second healthcare provider), e.g. see MPEP 2106.04(a)(2).  Any limitations not identified above as part of the abstract idea are deemed “additional elements,” and will be discussed in further detail below.
Furthermore, the abstract idea for Claims 9 and 15 is identical as the abstract idea for Claim 1, because the only difference between Claims 1, 9, and 15 is that Claim 1 recites a method, whereas Claims 9 and 15 recites a system and a computer readable storage medium respectively.
Dependent Claims 2-6, 8, 10-13, 16-19, and 21-22 include other limitations, for example Claims 2-4, 11-12, and 16-18 recite particular types of attributes, Claims 5, 13, and 19 recite performing a weighting on the attributes based on patient preference, Claim 6 recites creating a ranked list of healthcare providers and recommending the highest ranked healthcare provider, Claim 8 recites transmitting the recommendation to a patient, Claim 21 recites basing the recommendation on historical data, and Claim 22 recites updating provider data based on an analysis of data from social media, but these only serve to further narrow the abstract idea, and a claim may not preempt abstract ideas, even if the judicial exception is narrow, e.g. see MPEP 2106.04.  Hence dependent Claims 2-6, 8, 10-13, 16-19, and 21-22 are nonetheless directed towards fundamentally the same abstract idea as independent Claims 1, 9, and 15.

Prong 2 of Step 2A
Claims 1-6, 8-13, 15-19, and 21-22 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of a computer and its structural components (i.e. the processor, computer-readable storage medium, natural language understanding module), which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraphs [0029], [0073], [0080], [0094], and [0102]-[0104] of the present Specification, see MPEP 2106.05(f);
generally link the abstract idea to a particular technological environment or field of use – for example, the claim language requiring the processing of medical data for the purpose of recommending a healthcare provider for a second opinion, which amounts to limiting the abstract idea to the field of healthcare, see MPEP 2106.05(h); and/or
Additionally, dependent Claims 2-6, 8, 10-13, 16-19, and 21-22 include other limitations, but these limitations also amount to no more than mere instructions to apply an exception (e.g. the machine learning limitation of dependent Claims 5, 13, 19, and 21-22, and the patient device limitation of Claim 8), and/or do not include any additional elements beyond those already recited in independent Claims 1, 9, and 15, and hence also do not integrate the aforementioned abstract idea into a practical application.

Step 2B
Claims 1-6, 8-13, 15-19, and 21-22 do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea. 
Dependent Claims 2-6, 8, 10-13, 16-19, and 21-22 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly amount to mere instructions to apply the exception (e.g. the machine learning limitation of dependent Claims 5, 13, 19, and 21-22, and the patient device limitation of Claim 8), and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-6, 8-13, 15-19, and 21-22 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Norris (Pub. No. US 2015/0073943) in view of Kartoun ‘874 (Pub. No. US 2019/0180874).

Regarding Claim 1, Norris discloses the following: A computer-implemented method comprising:
collecting a first set of attributes associated with a first healthcare provider and one or more electronic health records (EHRs) associated with a patient from a healthcare provider system (The system collects data regarding physicians (i.e. any of which may be interpreted as a first healthcare provider) such as what types of patients the physicians see, the physicians primary specialty, and/or a particular geographic area the physicians service, e.g. see paragraph [0067].  The system may also collect user generated posts including health records from healthcare providers, e.g. see paragraph [0034].), wherein the first healthcare provider has provided a first medical opinion for treating a medical condition of the patient (The system further tracks episodes of care, wherein an episode of care comprises a collection of all clinically related procedure and diagnosis codes for treating a disease or condition, e.g. see paragraph [0065].); 
identifying a plurality of healthcare providers that have treated the medical condition for one or more other patients (The system identifies similarly situated physicians, for example those who see a similar set of patients defined by, for example, a particular disease or condition (i.e. the medical condition), e.g. see paragraphs [0056], [0063], and [0067].); 
comparing the first set of attributes of the first healthcare provider to a plurality of sets of attributes related respectively to the plurality of healthcare providers (The system defines a similar set of physicians by comparing various attributes, such as what types of patients the physicians see, the physicians primary specialty, and/or a particular geographic area the physicians service, e.g. see paragraph [0067].); 
in response to the comparing, identifying a second healthcare provider based on analyzing similarities between a second set of attributes related to the second healthcare provider and the first set of attributes related to the first healthcare provider (The system identifies one or more other similar physicians as a peer group, for example based on a common specialty and/or geographic area, e.g. see paragraphs [0067]-[0068].); and 
providing a recommendation to the patient (The system provides users with at least one recommendation for at least one physician, e.g. see paragraphs [0054], [0057].) 
But Norris does not teach the following:
(A)	wherein the recommendation to the patient is to obtain a second medical opinion for treating the medical condition from the second healthcare provider;
(B)	analyzing, using natural language understanding, the one or more EHRs to determine the medical condition of the patient; 
(C)	collecting a plurality of EHRs associated with a plurality of other patients from a healthcare providers network; 
(D)	analyzing, using natural language understanding, the plurality of EHRs to determine a plurality of medical conditions associated with the plurality of other patients; and
(E)	wherein the identifying is based on a comparison of the plurality of medical conditions and the medical condition of the patient.
(A)	Kartoun ‘874 teaches that it was old and well known in the art of healthcare, at the effective filing date for the system to recommend a patient seek a second opinion from a different physician, e.g. see paragraphs [0022], [0046], [0076], and [0079], to avoid over treatment and/or under treatment of the patient.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Norris to incorporate recommending the patient seek a second opinion from a second physician as taught by Kartoun ‘874 in order to avoid over treatment and/or under treatment of the patient, e.g. see Kartoun ‘874 paragraph [0022], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.		 
Examiner further notes that as presently claimed, given the broadest reasonable interpretation, the aforementioned language pertaining to the purpose of the recommendation represents intended use language.  That is, the language of “to obtain a second medical opinion for treating the medical condition from the second healthcare provider” is deemed intended use because it represents the intent of the recommendation rather than, for example, the contents of the recommendation.  Statements of intended use raise a question as to the limiting effect of the language in the claims, e.g. see MPEP 2103(I)(C).  That is, the intent of the limitation does not change/add any functions to the claim itself, because instead of positively reciting a function, the aforementioned language merely recites a result of an undisclosed limitation.  As shown above, in the interest of compact prosecution, Examiner has afforded these limitations full patentable weight and has effectively interpreted the aforementioned claim language as the recommendation “comprising” an instruction or suggestion to the patient to obtain a second medical opinion, but in the event that these limitations need not be afforded patentable weight, the aforementioned Kartoun ‘874 reference need not be cited.
(B)-(E)		Kartoun ‘253 teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to gather a large set of electronic medical records (EMRs) from a pool of patients (i.e. the patient and other patients), and further to utilize natural language processing (NLP) to determine (i.e. analyze) medical conditions (i.e. a plurality of medical conditions) contained in the EMRs, for example cancer, insomnia, or type 2 diabetes, e.g. see paragraphs [0019]-[0022].  Furthermore, the system also provides recommendations (i.e. identifications) to the user based on the EMR analysis, for example treatment recommendations and potential new contact recommendations, e.g. see paragraphs [0049] and [0055].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Norris, Kartoun ‘874, and Kartoun ‘253 to incorporate analyzing the EMRs using NLP as taught by Kartoun ‘253 in order to provide insights into potentially useful treatments for patients and to accurately distinguish between potential meanings of content in patient EMRs, e.g. see Kartoun ‘253 paragraphs [0017]-[0018], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 2, the combination of Norris, Kartoun ‘874, and Kartoun ‘253teaches the limitations of Claim 1, and Norris further teaches the following:
The computer-implemented method of claim 1, wherein the first set of attributes and the second set of attributes include one or more attributes selected from the group consisting of: geographical region of patients (The physician attributes may include that the physician sees patients at a particular place of service, e.g. see Norris paragraph [0067].); educational background of a given provider (The physician attributes may include the physician specialty (i.e. educational background), e.g. see Norris paragraph [0067].); a plurality of medical opinions prescribed for treating a plurality of medical conditions (The physician attributes may include tracking a number of conditions seen by each physician, e.g. see Norris paragraph [0084].); accepted insurance plans; and historic success rates for treatments related to various medical conditions.

Regarding Claim 3, the combination of Norris, Kartoun ‘874, and Kartoun ‘253 teaches the limitations of Claim 1, and Norris further teaches the following:
The computer-implemented method of claim 1, wherein the second set of attributes includes at least one attribute not in common with the first set of attributes (The physician attributes may include the types of conditions the physician has seen, wherein each physician may have seen a different number of conditions, e.g. see Norris paragraph [0084].).

Regarding Claim 4, the combination of Norris, Kartoun ‘874, and Kartoun ‘253 teaches the limitations of Claim 3, and Norris further teaches the following:
The computer-implemented method of claim 3, wherein the at least one attribute not in common with the first set of attributes is an educational background of the second healthcare provider (The physician attributes may include the physician specialty (i.e. educational background), wherein physicians may have different specialties, for example an internist versus a cardiologist, e.g. see Norris paragraphs [0067] and [0090].).

Regarding Claim 8, the combination of Norris, Kartoun ‘874, and Kartoun ‘253 teaches the limitations of Claim 1, and Norris further teaches the following:
The computer-implement method of claim 1, wherein the recommendation is sent to a patient device associated with the patient (The system makes a physician recommendation and sends the recommendation to a user, e.g. see Norris paragraphs [0054]-[0057], wherein the user receives the recommendation at a client system, such as a computer, e.g. see Norris paragraphs [0003]-[0004] and [0029].).

Regarding Claims 9-11, the limitations of Claims 9-11 are substantially similar to those claimed in Claims 1-3 respectively, with the sole difference being that Claims 9-11 recite a system and its associated structural limitations whereas Claims 1-3 recite a method.  Specifically pertaining to Claims 9-11, Examiner notes that Norris teaches a processor and memory or storage, e.g. see Norris paragraph [0039], and hence the grounds of rejection provided above for Claims 1-3 are similarly applied to Claims 9-11.

Regarding Claim 12, the combination of Norris, Kartoun ‘874, and Kartoun ‘253 teaches the limitations of Claim 11, and Norris further teaches the following:
The system of claim 11, wherein the at least one attribute not in common with the first set of attributes is a geographical region of patients treated by the second healthcare provider (The physician attributes include geographical region, wherein each physician may be located in a different region, for example Los Angeles versus Orange County, California, e.g. see Norris paragraphs [0055] and [0092].).

Regarding Claims 15-17, the limitations of Claims 15-17 are substantially similar to those claimed in Claims 1-3 respectively, with the sole difference being that Claims 15-17 recite a system and its associated structural limitations whereas Claims 1-3 recite a method.  Specifically pertaining to Claims 15-17, Examiner notes that Norris teaches a processor and memory or storage, e.g. see Norris paragraph [0039], and hence the grounds of rejection provided above for Claims 1-3 are similarly applied to Claims 15-17.

Regarding Claim 18, the combination of Norris, Kartoun ‘874, and Kartoun ‘253 teaches the limitations of Claim 17, and Norris further teaches the following:
The computer program product of claim 17, wherein the at least one attribute not in common with the first set of attributes is a plurality of medical opinions prescribed for treating the similar medical condition by the second healthcare provider (The physician attributes may include the types of conditions the physician has diagnosed, wherein each physician may have diagnosed a different number of conditions, e.g. see Norris paragraphs [0080] and [0084].).

Claims 5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Norris, Kartoun ‘874, and Kartoun ‘253 in view of Rice (Pub. No. US 2018/0018429), further in view of Arshad (Pub. No. US 2017/0011200).

Regarding Claim 5, the combination of Norris, Kartoun ‘874, and Kartoun ‘253 teaches the limitations of Claim 1, but does not teach the following:
(A)	The computer-implemented method of claim 1, wherein comparing the first set of attributes of the first healthcare provider to the plurality of sets of attributes related to the plurality of healthcare providers comprises calculating, a set of weights for the first set of attributes and the plurality of sets of attributes based in part on patient preference; and
(B)	wherein the calculating is performed using machine learning.
(A)	Rice teaches that it was old and well known in the art of healthcare, at the effective filing date for the system to obtain patient profile data from patient input, wherein the patient input includes an indication of the weight the patient wishes to assign each response, e.g. see paragraphs [0040]-[0045], wherein the patient input is used to determine compatibility between a patient and physician profile and the further determine a ranking of physicians to recommend.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Norris, Kartoun ‘874, and Kartoun ‘253 to incorporate enabling weighting patient-input attributes in the physician recommendation process as taught by Rice in order to enable the system to make recommendations of physicians who have similar preferences to patients, e.g. see Rice paragraph [0041], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
(B)	Arshad teaches that it was old and well known in the art of healthcare, at the effective filing date for the system to select a provider type utilizing a complex analysis method such as a neural network (i.e. a type of machine learning) to process the weights of the provider types, e.g. see paragraph [0279], to provide high quality and good outcomes to treatments to patients.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Norris, Kartoun ‘874, Kartoun ‘253, and Rice to incorporate utilizing machine learning to provide recommendations as taught by Arshad in order to provide high quality and good outcomes for treatments to patients, e.g. see Arshad paragraph [0003], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claims 13 and 19, the limitations of Claims 13 and 19 are substantially similar to those claimed in Claim 5, with the sole difference being that Claim 13 recites a system and its associated structural limitations and Claim 19 recites a computer program product, whereas Claim 5 recites a method.  Specifically pertaining to Claims 13 and 19, Examiner notes that Norris teaches a processor and memory or storage and software instructions retrieved from storage and executed by the processor, e.g. see Norris paragraph [0039], and hence the grounds of rejection provided above for Claim 5 are similarly applied to Claims 13 and 19.
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Norris, Kartoun ‘874, and Kartoun ‘253 in view of Rice.
Regarding Claim 6, the combination of Norris, Kartoun ‘874, and Kartoun ‘253 teaches the limitations of Claim 1, but does not teach the following:
(A)	The computer-implemented method of claim 1, wherein the recommendation comprises a ranked list of healthcare providers based on patient preference, wherein the second healthcare provider is ranked as the most preferred.
(A)	Rice teaches that it was old and well known in the art of healthcare, at the effective filing date for the system to recommend physicians to patients based on a ranking, wherein the highest ranking physician is the first entry (i.e. the most preferred) and the lowest ranking physician is the last entry, e.g. see paragraphs [0071]-[0073], and wherein the physicians may be ranked according to patient-input data, wherein the patient-input data includes an indication of the weight the patient wishes to assign each response, e.g. see paragraphs [0040]-[0045].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Norris, Kartoun ‘874, and Kartoun ‘253 to incorporate the ranked list of physicians as taught by Rice in order to enable the system to make recommendations of physicians who have similar preferences to patients, e.g. see Rice paragraph [0041], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Norris, Kartoun ‘874, and Kartoun ‘253 in view of Zides (Pub. No. US 2010/0235295), further in view of Arshad.
Regarding Claim 21, the combination of Norris, Kartoun ‘874, and Kartoun ‘253 teaches the limitations of Claim 1, but does not teach the following: The computer-implemented method of claim 1, further comprising:
(A)	receiving historical treatment plans and success rates for treating the plurality of medical conditions from the plurality of healthcare providers; 
(B)	analyzing the historical treatment plans and success rates for treating the plurality of medical conditions to identify one or more healthcare providers that meet a success threshold for treating the medical condition of the patient;
(C)	avoiding recommending any healthcare providers that fail to meet the success threshold; and
(D)	wherein the analyzing is performed using machine learning.
(A)-(C)	Zides teaches that it was old and well known in the art of healthcare, at the effective filing date for the system to track a doctor’s success rate for particular patients and particular treatments for particular conditions, e.g. see paragraphs [0031]-[0036], Figs. 1b-1c, wherein the system may further choose to not display (i.e. avoid recommending) doctors whose success rates fall below a threshold, e.g. see paragraph [0068].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Norris, Kartoun ‘874, and Kartoun ‘253 to incorporate the ranked list of doctors wherein the system may choose to avoid displaying a doctor who does not meet a success rate threshold as taught by Zides in order to identify healthcare providers consistent with a patient’s needs, e.g. see Zides paragraph [0002], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
(D)	Arshad teaches that it was old and well known in the art of healthcare, at the effective filing date for the system to select a provider type utilizing a complex analysis method such as a neural network (i.e. a type of machine learning) to process the weights of the provider types, e.g. see paragraph [0279], to provide high quality and good outcomes to treatments to patients.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Norris, Kartoun ‘874, Kartoun ‘253, and Zides to incorporate utilizing machine learning to provide recommendations as taught by Arshad in order to provide high quality and good outcomes for treatments to patients, e.g. see Arshad paragraph [0003], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Norris, Kartoun ‘874, and Kartoun ‘253 in view of Iglesias (Pub. No. US 2017/0154374).
Regarding Claim 22, the combination of Norris, Kartoun ‘874, and Kartoun ‘253 teaches the limitations of Claim 1, but does not teach the following: The computer-implemented method of claim 1, further comprising:
(A)	collecting unstructured data from a social media website, wherein the unstructured data comprises comments related to an outcome for treating a medical condition of a given patient by one or more healthcare providers; 
(B)	analyzing, using natural language understanding, the unstructured data to identify the outcome; and 
(C)	updating attributes related to the one or more healthcare providers based on the outcome.
(A)-(C)	Iglesias teaches that it was old and well known in the art of healthcare, at the effective filing date for the system to obtain unstructured data from social media, e.g. see paragraphs [0044], [0058], and [0125], wherein the data collected may include data regarding outcome data for a medical service provider, e.g. see paragraph [0138], and wherein the collected data may be analyzed utilizing natural language processing, e.g. see paragraphs [0044], [0064], and [0125].  Additionally, the system updates the state of a resource (i.e. a healthcare provider) preference (i.e. attributes) based on the analysis, e.g. see paragraphs [0040]-[0041], [0046], [0051], [0053], and [0057], Fig. 8.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Norris, Kartoun ‘874, and Kartoun ‘253 to incorporate the analysis of social media data to update the provider metrics as taught by Iglesias in order to provide faster, more accurate results that allow for flexibility and effectiveness when selecting a healthcare resource, e.g. see Iglesias paragraphs [0002]-[0003], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P GO/Primary Examiner, Art Unit 3686